TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00552-CV



                     Texas Commission on Environmental Quality and
                        Las Brisas Energy Center, LLC, Appellants

                                               v.

           Environmental Defense Fund, Inc.; Texas Clean Air Cities Coalition;
                  Sierra Club; and Clean Economy Coalition, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-11-001364, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed individual motions to dismiss the appeal. We grant the motions

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellants’ Motions

Filed: August 21, 2013